 

Case 3:20-cr-00100-KAD Document 29 Filed 07/02/20 Page 1of1

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT
for the

District of Connecticut

United States of America

Vv. ) ——
) Case No, 3:20-CR- 6 O J{4A-
HECTOR UMPIERRE )
)
)
——————— )
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) Hector Umpierre

>

 

who is accused of an offense or violation based on the following document filed with the court:
(Wf Indictment  Superseding Indictment (1 Information © Superseding Information (1 Complaint

1 Probation Violation Petition Supervised Release Violation Petition Violation Notice © Order of the Court
This offense is briefly described as follows:

21 U.S.C. § 846 (Conspiracy to Distribute and to Possess with Intent to Distribute Cocaine and Cocaine Base)
21 U.S.C. §§ 841(a)(1) and 841(b}(1)(B) (Possession with Intent to Distribute 28 Grams or More of Cocaine Base)

   

Date: _ 06/30/2020

City and state: ar Q) ah CX _ Aigeko Dbue.

Return

 

a Dae L s onde

"Printed and psy

 

 

This warrant was received on (daie) (9 [soj20zo _ , and the person was arrested on (date) ahi) to -
at (city and state) Wate’ me ; CT ;

Date: a/ i / Ze 70 me 7 OX

 Arre. sting officer's signature

SAL an Halpin

Printed name and title

 

 
